Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 1 of 15                    PageID #: 4425




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


DARRYL SCHNEIDER, et al.,                            )
                                                     )
       Plaintiffs,                                   )
                                                     )
                      v.                             ) 2:20-cv-00078-JDL
                                                     )
ABC INC., et al.,                                    )
                                                     )
                                                     )
       Defendants.                                   )


                            ORDER ON PENDING MOTIONS
       Plaintiffs Darryl Schneider and Sandra Kimball bring claims against eight

Defendants (ECF No. 28), seven of whom have moved to dismiss (ECF Nos. 40, 46,

51, 56, 62, 65, 66). 1 United States Magistrate Judge John H. Rich III filed his

Recommended Decision with the Court on August 29, 2020 (ECF No. 73), pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2021) and Fed. R. Civ. P. 72(b).                       In his

Recommended Decision, the Magistrate Judge recommends that the Court dismiss

this case without prejudice on the basis of improper venue and that all of the

Plaintiffs’ pending motions (ECF Nos. 9, 10, 11, 18, 19, 20, 21, 25, 29) should be denied

as moot.

       The Plaintiffs filed an objection to the Recommended Decision on September

10, 2020 (ECF No. 74). 2 The seven Defendants who have appeared in this case also


 1
  The eighth Defendant, former President Donald J. Trump, was never successfully served with
process, for reasons that I will explain.

 2  The Plaintiffs’ objection to the Recommended Decision makes no discernible legal argument, and
I therefore do not address it further.


                                                 1
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 2 of 15                         PageID #: 4426




filed limited objections (ECF Nos. 76, 77, 78, 79, 80, 81, 82, 86-1). The limited

objections all ask the Court to dismiss the claims against the Defendants with

prejudice.

        I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendation of the Magistrate Judge as

to his analysis that venue is improper for the reasons set forth in his Recommended

Decision.     However, I write to explain why, in light of each of the responsive

Defendants’ various arguments regarding subject-matter jurisdiction, personal

jurisdiction, and the merits, the claims against each Defendant will be dismissed with

or without prejudice.

                                       I. BACKGROUND

        The following facts stem from the Plaintiffs’ Amended Complaint (ECF No.

28). 3 The Plaintiffs allege four discernible wrongs relating to the death of Schneider’s

mother. First, the Amended Complaint alleges that Schneider’s mother was “abused,

neglected, exploited and murdered by her three (3) caretakers.” ECF No. 28 at 2.

Second, it complains that a Florida probate court wrongfully disposed of Schneider’s

mother’s estate.        Third, it theorizes that a network of lawyers, judges, and

government officials enabled or contributed to the wrongdoing and to an overall

corrupt enterprise against Schneider. Three insurance companies—Florida Lawyers


 3  In his Recommended Decision, the Magistrate Judge notes that the Amended Complaint is “a
staggering 470 pages” and states that it is “‘prolix, disjointed, replete with legal conclusions’ and
‘difficult if not impossible’ to follow.” ECF No. 73 at 7 (quoting Miranda v. United States, 105 F. App’x
280, 281 (1st Cir. 2004) (per curiam)). I agree.

                                                   2
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 3 of 15         PageID #: 4427




Mutual Insurance Company (“FLMIC”), Continental Casualty Company (“CNA"),

and Axis Insurance Company (“Axis”)—are alleged co-conspirators in the network of

corrupt judges and lawyers.      Fourth, the Amended Complaint asserts that both

former President Trump and ABC, Inc. (“ABC”) failed to intervene in or expose this

wrongdoing.

         Unrelated to the claims regarding Schneider’s mother, the Amended

Complaint further asserts that Kimball was wrongfully incarcerated twice. The Free

Methodist Church of North America (“FMCNA”) is allegedly responsible for one

wrongful incarceration, and the Agency for Community Treatment Services (“ACTS”)

is allegedly responsible for the other. The Amended Complaint also alleges that

ACTS is responsible for stealing apartment furnishings and money from the

Plaintiffs.

         Lastly, the Amended Complaint alleges that Chart Industries, Inc. (“Chart”)

failed to honor a ten-year warranty on a liquid nitrogen storage tank purchased by

Schneider. This claim mirrors one that was previously dismissed in a Florida state

court.

         The Plaintiffs weave these various unrelated allegations together by claiming

that they were all part of a scheme by the Defendants that violated the Racketeer

Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C.A. § 1964(c).

                              II. LEGAL STANDARDS

         The responding Defendants raise varying defenses to the web of allegations in

the Amended Complaint. Initially, all responding Defendants, other than ABC,



                                           3
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 4 of 15                    PageID #: 4428




raised lack of either subject-matter jurisdiction, personal jurisdiction, or both. All

responding Defendants including ABC also raised improper venue and failure to state

a claim upon which relief could be granted. 4                   After the Magistrate Judge

recommended dismissal without prejudice based on improper venue, the responsive

Defendants filed various limited objections urging this Court to dismiss the Amended

Complaint with prejudice.

       However, the Court cannot dismiss any claim in the Amended Complaint with

prejudice if it lacks subject-matter jurisdiction over the claim or personal jurisdiction

over the Defendant against whom the claim is asserted. See Nafziger v. McDermott

Int’l, Inc., 467 F.3d 514, 520 (6th Cir. 2006) (personal jurisdiction); Christopher v.

Stanley-Bostitch, Inc., 240 F.3d 95, 100 (1st Cir. 2001) (subject-matter jurisdiction).

The Magistrate Judge did not address these threshold issues. Therefore, I first

address the legal standards regarding each concept—as well as the legal standard for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6)—and

then apply those standards accordingly.

A.     Subject-Matter Jurisdiction and the Rooker-Feldman Doctrine

       The Court reviews the Amended Complaint for subject-matter jurisdiction,

when it is challenged on its face, 5 under the same plausibility standard as a Rule

12(b)(6) motion to dismiss. See Vazquez v. P. R. Police Dep’t., CV No. 01-2465, 2005


 4 Because I conclude that this Court lacks subject-matter jurisdiction over the claim against Chart
and personal jurisdiction over Chart, FMCNA, ACTS, Axis, FLMIC, and CNA, I do not reach any
additional arguments raised by those parties.

 5Although there are obvious potential challenges to the facts in the Amended Complaint, the
Defendants’ jurisdictional challenges here are facial rather than factual.


                                                 4
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 5 of 15                         PageID #: 4429




WL 2406170, at *2 (D.P.R. Sept. 29, 2005) (“The standard for a Rule 12(b)(1) facial

attack motion is identical to the Rule 12(b)(6) motion standard.”). In other words,

when subject-matter jurisdiction is challenged on its face, “the court must consider

the allegations in the plaintiff’s complaint as true.” Williamson v. Tucker, 645 F.2d

404, 412 (5th Cir. 1981).

        There is no presumption of subject-matter jurisdiction; courts are required to

self-regulate to ensure that they have the authority to hear each case. See Fed. R.

Civ. P. 12(h)(3); Wis. Knife Works v. Nat’l Metal Crafters, 781 F.2d 1280, 1282 (7th

Cir. 1986) (emphasizing the importance of self-restraint “[b]ecause federal judges are

not subject to direct check by any other branch of government”). Where federal law

creates the cause of action, federal question jurisdiction exists. 6              See 28 U.S.C.A. §

1331 (West 2021) (“The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”).

        The Rooker-Feldman jurisdictional doctrine further restricts federal court

jurisdiction. Because 28 U.S.C.A. § 1257 vests exclusive “jurisdiction over appeals

from final state-court judgments” in the United States Supreme Court, the Rooker-

Feldman doctrine “prevents the lower federal courts from exercising jurisdiction over

cases brought by ‘state-court losers’ challenging ‘state-court judgments rendered

before the district court proceedings commenced.’” Lance v. Dennis, 546 U.S. 459,



 6  “[D]iversity jurisdiction requires complete diversity of citizenship between all plaintiffs and all
defendants. This means that diversity jurisdiction does not exist where any plaintiff is a citizen of the
same state as any defendant.” Alvarez-Torres v. Ryder Mem’l Hosp., Inc., 582 F.3d 47, 53-54 (1st Cir.
2009) (internal quotation marks and citation omitted). Because the Plaintiffs appear to be Florida
citizens and there are multiple Defendants who are also Florida citizens, complete diversity of
citizenship does not exist.

                                                   5
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 6 of 15           PageID #: 4430




460, 463 (2006) (per curiam) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005)). The doctrine is narrowly “confined to [1] cases brought by

state-court losers [2] complaining of injuries caused by state-court judgments [3]

rendered before the district court proceedings commenced and [4] inviting district

court review and rejection of those judgments.” Silva v. Massachusetts, 351 F. App’x

450, 454 (1st Cir. 2009) (quoting Lance, 456 U.S. at 464).

B.    Personal Jurisdiction in RICO Cases

      Under the “prima facie” standard of review—which applies where, as here, no

evidentiary hearing has occurred—it is the “plaintiff’s burden to demonstrate the

existence of every fact required to satisfy both the forum’s long-arm statute and the

Due Process Clause of the Constitution.” United Elec. Radio & Mach. Workers v. 163

Pleasant Street Corp., 987 F.2d 39, 44 (1st Cir. 1993) (internal alterations and

quotation marks omitted); see also United States v. Swiss Am. Bank, Ltd., 274 F.3d

610, 619 (1st Cir. 2001).

      “Personal jurisdiction implicates the power of a court over a defendant.”

Foster-Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138, 143 (1st Cir. 1995). In

federal question cases, a court has personal jurisdiction over a defendant only if “the

due process requirements of the Fifth Amendment” are satisfied and there is a

successful service of process. McCarthy v. Waxy’s Keene, LLC, No. 16-cv-122-JD, 2016

WL 4250290, at *2 (D.N.H. Aug. 10, 2016) (citing Swiss Am. Bank¸ 274 F.3d at 618).

Typically, “a federal district court may exercise either general or specific jurisdiction

over a defendant.” Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825



                                           6
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 7 of 15                       PageID #: 4431




F.3d 28, 35 (1st Cir. 2016). The assertion of general personal jurisdiction is permitted

when the defendant has engaged in the “continuous and systematic pursuit of general

business activities in the forum state.” Cossaboon v. Me. Med. Ctr., 600 F.3d 25, 32

(1st Cir. 2010) (quoting Glater v. Eli Lilly & Co., 744 F.2d 213, 216 (1st Cir. 1984)).

Specific personal jurisdiction is confined to the harm alleged in a complaint and is

permitted when (1) the claim is related to the defendant’s forum-state activities, (2)

the defendant’s in-state contacts represent purposeful availment of the privilege of

conducting activities in the forum state, and (3) the exercise of personal jurisdiction

is reasonable. See Foster-Miller, 46 F.3d at 144.

       RICO claims afford a further reach: if there is personal jurisdiction, based on

minimum contacts with the forum, over one of the defendants, that personal

jurisdiction can be extended to other defendants who lack minimum contacts with the

forum. See PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 71 (2d Cir.

1998). However, “the courts differ in their assessments of the precise contours of that

power.”    Dispensa v. Nat’l Conf. of Cath. Bishops, No. 19-cv-556-LM, 2020 WL

2573013, at *8 (D.N.H. May 21, 2020). The majority of circuit courts have agreed

that a federal district court may have the power of personal jurisdiction “so long as

both (i) personal jurisdiction over another civil RICO defendant otherwise exists in

the forum, and (ii) ‘the ends of justice require’ that the court exercise personal

jurisdiction.” 7 Id. at *9 (quoting 18 U.S.C.A. § 1965(b)).


 7 The circuits are split as to whether the second prong of this assessment is necessary, and the First
Circuit has not yet ruled on the issue. See Dispensa, 2020 WL 2573013, at *9-10. For the reasons
outlined by the District of New Hampshire in Dispensa¸ I adopt the majority approach and determine
that the “ends of justice” inquiry is required.

                                                  7
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 8 of 15          PageID #: 4432




C.     Failure to State a Claim Under Rule 12(b)(6)

       A court reviewing a motion to dismiss for failure to state a claim must “accept

as true all well-pleaded facts alleged in the complaint and draw all reasonable

inferences therefrom in the pleader’s favor.” Rodríguez-Reyes v. Molina-Rodriguez,

711 F.3d 49, 52-53 (1st Cir. 2013) (quoting Santiago v. Puerto Rico, 655 F.3d 61, 72

(1st Cir. 2011)). To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the

complaint “must contain sufficient factual matter to state a claim to relief that is

plausible on its face.” Id. at 53 (quoting Grajales v. P.R. Ports Auth., 682 F.3d 40, 44

(1st Cir. 2012)).

       Courts apply a two-pronged approach in resolving a motion to dismiss under

Rule 12(b)(6). Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).

First, courts must identify and disregard statements in the complaint that merely

offer legal conclusions couched as factual allegations. Id. (citing Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). Second, courts “must determine whether the remaining

factual content allows a reasonable inference that the defendant is liable for the

misconduct alleged.” A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir.

2013) (quotation marks and citation omitted). Determining the plausibility of a claim

is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 80 (quoting Iqbal, 556 U.S. at 679).

       Pro se complaints “must be held to ‘less stringent standards than formal

pleadings drafted by lawyers’ and can only be dismissed for failure to state a claim if

it appears ‘beyond doubt that the plaintiff can prove no set of facts in support of his



                                           8
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 9 of 15          PageID #: 4433




claim which would entitle him to relief.’” Estelle v. Gamble, 429 U.S. 97, 106 (1976)

(quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).       However, despite this

relaxed pleading standard, a pro se complaint must not be “too vague to enable the

defendants to file a responsive pleading.” Fease v. Town of Shrewsbury, 188 F. Supp.

2d 16, 17 (D. Mass. Jan. 4, 2002); see also Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st

Cir. 1997) (“[P]ro se status does not insulate a party from complying with procedural

and substantive law.”).

      In all valid civil RICO claims the plaintiff must allege an “injur[y] in his

business or property by reason of a violation of section 1962 of [the RICO statute].”

18 U.S.C.A. § 1964(c). Without a showing of actual injury—that is, financial loss or

injury—a RICO claim cannot be supported. First Pac. Bancorp, Inc. v. Bro, 847 F.2d

542, 547 (9th Cir. 1988) (“Absent damages, [a] RICO claim [cannot] be sustained.”);

see also Berg v. First State Ins. Co., 915 F.2d 460, 464 (9th Cir. 1990). “[C]laims for

personal injuries, such as emotional distress, are not ‘business or property’ and are

not cognizable under RICO.” Zareas v. Bared-San Martin, 209 F. App’x 1, 2 (1st Cir.

2006) (per curiam) (quoting § 1964(c)). Additionally, “[i]njury to mere expectancy

interests or to an intangible property interest is not sufficient to confer RICO

standing.” Price v. Pinnacle Brands, Inc., 138 F.3d 602, 607 (5th Cir. 1998) (internal

quotation marks omitted).

                                  III. ANALYSIS

      As I have previously explained, despite the responding Defendants’ desire for

dismissal with prejudice, this Court must have subject-matter jurisdiction to reach



                                          9
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 10 of 15                         PageID #: 4434




 the merits of the case and personal jurisdiction to issue a binding decision as to each

 Defendant. I therefore address the jurisdictional issues first.

 A.      The Court Lacks Subject-Matter Jurisdiction Over the Claim Against
         Chart

         In the case at bar, applying the liberal reading required in pro se cases, see

 Rodi v. S. New Eng. Sch. of Law, 389 F.3d 5, 13 (1st Cir. 2004), the Amended

 Complaint can be broadly read to allege a RICO claim as the only discernible cause

 of action. An allegation of a RICO violation generally gives rise to federal question

 jurisdiction. See, e.g., Fort v. Abzco, LLC, 470 F. Supp. 3d 133, 137 (D.P.R. 2020).

 However, the RICO claim against Chart stems from litigation in state court in which

 Schneider was previously unsuccessful. 8

         This case involves a straightforward application of Rooker-Feldman and fits

 comfortably into the four elements of the doctrine described above. With regard to

 the “state court loser” requirement, the Plaintiffs explain that their RICO claim is

 based on the fact that Schneider lost multiple cases against Chart brought in state

 court. The Plaintiffs’ own submissions include a Florida state court Order of Final

 Judgment issued in favor of Chart and against Schneider. Further, with regard to

 whether the complaining injuries were caused by a state court judgment, the crux of


  8 CNA also argues that this Court lacks subject-matter jurisdiction over the claim against it pursuant
 to the Rooker-Feldman doctrine, because the Plaintiffs’ claim against CNA is based on a number of
 state court cases in which Schneider was unsuccessful. However, CNA was not a party to the
 underlying state court cases, but rather was the insurer of one of the parties. Accordingly, I decline to
 apply the “narrow [Rooker-Feldman] doctrine” to CNA. See Lance v. Dennis, 546 U.S. 459, 464 (2006);
 see also id. at 466 (“The doctrine applies only in limited circumstances, where a party in effect seeks
 to take an appeal of an unfavorable state-court decision to a lower federal court. The Rooker–
 Feldman doctrine does not bar actions by nonparties to the earlier state-court judgment simply
 because . . . they could be considered in privity with a party to the judgment.”) (internal citation and
 quotation marks omitted).

                                                    10
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 11 of 15                        PageID #: 4435




 the Plaintiffs’ claim against Chart is that Chart was part of a broad conspiracy to

 deprive Schneider of success in court.

        The next requirement of Rooker-Feldman—that the state court decision be

 rendered before the district court proceedings commenced—is met here as well. The

 Florida state court’s Order of Final Judgment was issued on December 1, 2016. In a

 second lawsuit brought by Schneider against Chart, summary judgment was entered

 in favor of Chart by the Florida state court on res judicata grounds on February 7,

 2018. Following an appeal in which it affirmed the lower court’s res judicata decision,

 the Florida intermediate appellate court entered its mandate on July 8, 2019. The

 final record of any action in the Florida state court was issued on January 24, 2019.

 The Plaintiffs did not commence this federal action until March 4, 2020.

        Finally, the Amended Complaint invites district court review and rejection of

 the Florida state court judgment, which was decided in favor of Chart and against

 Schneider. The Plaintiffs ask this court to view the Florida state court judgment as

 the culmination of a widespread conspiracy against Schneider. In other words, the

 “only real injury to [the] Plaintiffs is ultimately . . . caused by a state court judgment.”

 Davison v. Gov’t of P.R.-P.R. Firefighters Corps., 471 F.3d 220, 223 (1st Cir. 2006).

        Accordingly, this Court lacks subject-matter jurisdiction over the only

 discernible claim against Chart pursuant to the Rooker-Feldman doctrine, and the

 claim must be dismissed. 9


  9
    The First Circuit has noted that “lack of subject matter jurisdiction precludes a disposition on the
 merits,” but has nevertheless suggested that a court may enter a dismissal on Rooker-Feldman
 grounds with prejudice. Mills v. Harmon Law Offices, P.C., 344 F.3d 42, 46 n.3 (1st Cir. 2003). Other
 circuits have concluded that because the Rooker-Feldman doctrine is jurisdictional, it cannot lead to a

                                                   11
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 12 of 15                            PageID #: 4436




 B.      The Court Lacks Personal Jurisdiction Over Defendants Chart,
         FMCNA, ACTS, Axis, FLMIC, CNA, and former President Trump

         Personal jurisdiction does not exist for Defendants Chart, FMCNA, ACTS,

 Axis, FLMIC, and CNA. 10            The Plaintiffs’ contend that personal jurisdiction exists

 over all of the Defendants based on the RICO statute’s expansive personal

 jurisdiction provisions. In a document entitled “Jurisdiction and Venue,” ECF No. 9-

 1 at 1, the Plaintiffs submit a Wikipedia page for an ABC-affiliated television station

 licensed in Poland Spring, Maine, presumably to buttress their claim that personal

 jurisdiction exists over ABC and, accordingly, all of the additional Defendants.

         Because ABC has waived the issue of personal jurisdiction, I need not decide

 whether the presence of its affiliate station satisfies the personal jurisdiction

 requirements of the RICO statute.                 Instead, I determine that even if personal

 jurisdiction does exist as to ABC, the “ends of justice” do not support the exercise of

 personal jurisdiction over the other Defendants.

         “[T]he existence of an alternative forum will be a significant and often

 dispositive factor in making [an ‘ends of justice’] determination.” Dispensa, 2020 WL

 2573013, at *10. Here, there is a clear alternative federal forum: the Middle District

 of Florida. Taking the Amended Complaint as true, the vast majority of the alleged




 dismissal with prejudice. See Frederiksen v. City of Lockport, 384 F.3d 437, 438-39 (7th Cir. 2004).
 Chart does not appear to seek dismissal with prejudice, because it argues, and I agree, that the end
 result is the same: “[a] jurisdictional disposition is conclusive on the jurisdictional question: the
 plaintiff cannot re-file in federal court.” Id. at 438.

  10Because ABC has not raised the issue of personal jurisdiction, I conclude that it has waived the
 personal jurisdictional requirement. See Lechoslaw v. Bank of Am., N.A., 618 F.3d 49, 55 (1st Cir.
 2010) (“It is clear that a defense of lack of jurisdiction over the person is waived if not timely raised in
 the answer or a responsive pleading.” (internal quotation marks omitted)).

                                                     12
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 13 of 15                          PageID #: 4437




 wrongs that the Plaintiffs suffered took place in that District, and it is far more likely

 that specific personal jurisdiction would exist as to the Defendants in that District.

         This Court also lacks personal jurisdiction over any of the Defendants under

 the traditional framework. With regard to general jurisdiction, there has been no

 allegation that Chart, FMCNA, ACTS, Axis, FLMIC, or CNA has continuous or

 systematic pursuit of business in Maine. Specific jurisdiction as to any of these

 Defendants is also inappropriate, as none of the alleged wrongdoing took place in

 Maine. Therefore, the claims against Chart, FMCNA, 11 ACTS, Axis, FLMIC, and

 CNA must be dismissed without prejudice for lack of personal jurisdiction.

         Separately, the Plaintiff has not established personal jurisdiction over former

 President Trump. Proper service, or waiver of the defect, is essential to establishing

 personal jurisdiction. Precision Etchings & Findings, Inc. v. LGP Gem, Ltd., 953 F.2d

 21, 23 (1st Cir. 1992); see also Carty v. R.I. Dep’t of Corr., 198 F.R.D. 18, 20 (D.R.I.

 2000) (“[W]ithout service of process, this Court has no jurisdiction over the . . .

 defendants.”). While service of process itself is not a jurisdictional requirement, it is

 “the mechanism through which exercise of jurisdiction is effected.” Dispensa, 2020

 WL 2573013, at *3 (citing Omni Cap. Int’l v. Rudolf Wolff & Co., 484 U.S. 97, 104

 (1987)).



  11 FMCNA has also filed a motion for a pre-filing injunction against Schneider pursuant to the All
 Writs Act, 28 U.S.C.A. § 1651(a) (ECF No. 83). A court “may” issue such an injunction, “but it is never
 required to do so.” In re Apple, Inc., 149 F. Supp. 3d 341, 351 (E.D.N.Y. 2016). Because the granting
 of a pre-filing injunction against a pro se plaintiff “should be approached with particular caution” and
 is “very much the exception to the general rule of free access to the courts,” Pavilonis v. King, 626 F.2d
 1075, 1079 (1st Cir. 1980), and because there may be adequate alternative sanctions, see Cromer v.
 Kraft Foods N. Am., Inc., 390 F.3d 812, 818 (4th Cir. 2004), I decline to grant the injunction.


                                                    13
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 14 of 15                  PageID #: 4438




        There were two summonses issued as to former President Trump, but neither

 was served successfully. Because the Plaintiffs never successfully served former

 President Trump, this Court cannot exercise personal jurisdiction over him. 12 The

 claim against former President Trump is therefore dismissed without prejudice for

 lack of personal jurisdiction.

 C.     The Plaintiffs Fail to State a Claim Upon Which Relief Can Be Granted
        Against ABC

        Because ABC has waived the requirements of personal jurisdiction, and

 because this Court has federal question jurisdiction over the RICO claim against

 ABC, I reach the merits and determine whether the Plaintiffs have stated a claim

 upon which relief can be granted.

        As noted above, to state a valid civil RICO claim a plaintiff must allege an

 injury to his or her “business or property.” 18 U.S.C.A. § 1964(c). In this instance,

 even reading the Amended Complaint broadly and accepting all allegations as true,

 there is no valid claim of injury by ABC to any business or property owned by the

 Plaintiffs. The Plaintiffs allege only “severe emotional distress,” ECF No. 28 at 151,

 and the disruption of what they characterize as Schneider’s “business expectancy

 with USC to post a journalism job about [Schneider’s mother’s] murder cover-up

 storyline,” id. at 402, neither of which constitutes an injury under the RICO statute.




  12 Without jurisdiction, the Court does not reach the motion for default judgment raised by the
 Plaintiffs (ECF No. 85).

                                               14
Case 2:20-cv-00078-JDL Document 87 Filed 03/31/21 Page 15 of 15           PageID #: 4439




       Because the Amended Complaint fails to properly plead a RICO claim against

 ABC, the Plaintiffs fail to sufficiently state a claim upon which relief can be granted.

 Thus, the claim against ABC is properly dismissed with prejudice.

                                  IV. CONCLUSION

       For the reasons discussed above, it is ORDERED that the Recommended

 Decision (ECF No. 73) of the Magistrate Judge is hereby ACCEPTED and the

 Defendants’ Motions to Dismiss (ECF No. 40, 46, 51, 56, 62, 65, 66) are GRANTED

 IN PART as to the grounds explained above.              The Amended Complaint is

 DISMISSED with prejudice as to ABC, and without prejudice as to AXIS, FLMIC,

 Chart, FMCNA, ACTS, CNA, and former President Trump, and the Clerk’s Office is

 instructed to close the case. All of the Plaintiffs’ pending motions (ECF Nos. 9, 10,

 11, 18, 19, 20, 21, 25, 29, 75, 85) are DENIED AS MOOT. FMCNA’s Motion for Pre-

 Filing Injunction (ECF No. 83) is also DENIED.

       SO ORDERED.

       Dated this 31st day of March, 2021.


                                                       /s/ Jon D. Levy
                                                CHIEF U.S. DISTRICT JUDGE




                                           15
